Citation Nr: 1424499	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, other than pes planus, to include degenerative arthritis (degenerative joint disease), hallux valgus, and onychomycosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1993. 
This matter comes before the Board of Veterans' Appeals from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2013, the Board issued a decision denying this claim.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a March 2014 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Joint Motion for Remand, a new VA examination and opinion is necessary with regard to the issue of whether service connection for a bilateral foot disorder is warranted as secondary to the service-connected pes planus.

In that regard, in January 2013, a VA examiner opined that the Veteran's claimed foot condition was less likely than not caused by the Veteran's service-connected pes planus.  The examiner explained that the Veteran had only mild degenerative arthritis and mild flatfeet and that degenerative arthritis of the feet was a common condition caused by the natural aging process, and was not caused by flat feet.  The examiner also stated that degenerative arthritis and hallux valgus (the Veteran's other foot condition) were not aggravated by flat feet, explaining that hallux valgus is a mostly genetic problem.  As for the Veteran's onychomycosis, the examiner explained that it was a fungal infection of the toenails caused by fungus and not caused by flat feet.

Despite the fact that the examiner provided the foregoing opinion as to why the Veteran's arthritis, hallux valgus, and onychomycosis were not caused or aggravated by the Veteran's pes planus (described by the examiner as flat feet), the Joint Motion held that "The examiner did not provide an opinion as to whether it was at least as likely as not that any current foot disorder was caused or aggravated by Appellant's service-connected pes planus."  

The Joint Motion appears to imply that further explanation is necessary with regard to the question of whether the Veteran's pes planus aggravated the Veteran's claimed foot conditions.  The Joint Motion cited the case of El-Amin v. Shinseki, 26 Vet. App. 136 (2013) in which the Court held that a VA examiner's statement that a veteran's alcohol abuse was related to factors other than a Veteran's service-connected PSTD was not sufficient to permit the Board to conclude that the PTSD did not aggravate the alcoholism.  

The Joint Motion also cited Acevado v. Shinseki, 25 Vet App. 286, 293 (1986) in which the Court held that VA examiners must support their opinions with a rationale and provide a "roadmap" as to how their conclusions are made.  The Joint Motion concluded that the VA opinion summarized above did not meet this standard.  

Finally, the Joint Motion appears to have found a deficiency in the examiner's opinion that the onychomycosis was not related directly to service, to include toe nail problems treated in service.  The VA examiner had stated that onychomycosis is a fungal infection and was not caused by treatment for ingrown toenails that the Veteran received while on active duty.  The Joint Motion indicated that the Board had not ensured compliance with the directive that the examiner opine as to whether the onychomycosis was related to service.  No further explanation of the exact deficiency was provided by the Joint Motion.   

Accordingly, as the Board is bound by the conclusions of the Joint Motion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral foot disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a clear and well-explained rationale for all opinions provided.  In accordance with the terms of the Joint Motion, the examiner must also provide a "roadmap" as to how the conclusions are made.  

The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disorder (to include degenerative arthritis, hallux valgus, and onychomycosis)
was caused or aggravated, beyond the normal progression of the disease, by his pes planus.  If the examiner finds that there is no aggravation, the examiner should provide a clear and well-explained rationale for that finding.  The examiner should also opine as to whether any onychomycosis is directly related to service, to include any in-service treatment for toenail problems.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



